Barrett, J.
The defendant was not arrested for fraud in contracting a debt, but for damages on the case. The right to the use and enjoyment of the money was property; as well as the money itself. *197That right was not only willfully injured, it was willfully destroyed.
The destruction consisted in the entire loss of the enjoyment, which was property. The willfulness consisted in the accomplishment of that destruction through the uttering of forged instruments.
The allegation of forgery and of the utterance was sufficient to throw the burden on the defendant, and as no explanation is attempted, the motion must be denied with $10 costs.
No appeal was taken.